Citation Nr: 0421300	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-20 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel







INTRODUCTION

The appellant had active duty from January 1974 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board has determined that additional development of the 
evidence is required relative to the appellant's claim for a 
total disability rating based on individual unemployability.  
The claim is therefore remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Apart from denying the appellant a total rating on the basis 
of individual unemployability, the record indicates that in 
its April 2002 decision, the RO also denied an increased 
rating for chronic lumbosacral strain with degenerative disc 
disease, evaluated as 60 percent disabling - the maximum 
schedular evaluation for the disorder.  The record indicates 
that the back disorder is the only service-connected 
disability.

The law provides that a total disability evaluation may be 
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2003).  


In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15 (2003).

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2003).

The record reflects that the appellant last underwent a VA 
examination in May 2001.  The examiner noted that 
radiographic studies resulted in normal findings, and that 
the motor function of the muscle groups had fairly good 
function.  However, the examiner also observed that the 
appellant had difficulty standing or sitting for any 
prolonged period without experiencing pain in the lower back, 
and that the pain affected the appellant's daily activities.  
The record also indicates that the appellant reported he was 
last employed in late 1997 as a bus driver, and prior to that 
time as a clerk.  It is reported that the appellant has two 
years of college education.  

The Board is of the opinion that these findings are 
insufficient to address whether the severity of the 
appellant's service-connected back disorder prevents him from 
securing or following a substantially gainful occupation.  
Although the clinical findings do not appear to support a 
finding of incapacity requisite to a grant of a total rating, 
nor do they indicate that the appellant is employable, given 
his educational and vocational background.  

This matter is therefore remanded for the following actions:





1.  The RO will ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the service-
connected back disorder that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO will afford the appellant a VA 
Social and Industrial Survey. The claims 
file and a separate copy of this remand 
should be made available to and reviewed 
by the surveyor, and the report should be 
annotated in this regard.  The 
interviewer should provide an opinion as 
to the impact of social and industrial 
impairment on employability solely from 
service-connected disabilities.

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



